Citation Nr: 0027783	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for Meniere's disease, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1944 to June 
1946.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1999 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which, in pertinent part, granted 
service connection for Meniere's disease and assigned a 30 
percent disability evaluation.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


REMAND

In reviewing the record, the Board notes that the veteran was 
last afforded a Department of Veterans Affairs (hereinafter 
"VA) ear examination in January 1999.  At that time, it was 
noted that the veteran had significant hearing loss which 
caused difficulty with understanding the spoken word.  It was 
also reported that the veteran had chronic tinnitus which was 
persistent as well as chronic vertigo.  The veteran stated 
that his vertiginous episodes would wax and wane along with 
his hearing loss.  The examiner indicated diagnoses including 
right ear moderately severe sloping to profound sensorineural 
hearing loss; left ear mild sloping to profound sensorineural 
hearing loss; chronic vertigo; persistent tinnitus; and 
Meniere's disease.  The Board observes that pursuant to a 
January 1999 VA audiological examination report, the veteran 
reported that his chief complaints were vertigo and ringing 
in the ears.  The examiner related diagnoses including 
moderately severe sloping to profound sensorineural hearing 
loss in the right ear and mild sloping to profound 
sensorineural hearing loss in the left ear.  The examiner 
also indicated that the veteran reported severe vertigo.  The 
Board observes that the January 1999 VA ear and audiological 
examination reports did not provide information as to the 
actual frequency of the veteran's attacks of vertigo and as 
to whether he suffered from a cerebellar gait.  Such 
information would clearly be pertinent to assessing the 
disability evaluation to be assigned for the veteran's 
service-connected Meniere's disease.  38 C.F.R. Part 4, 
Diagnostic Code 6205 (1999).  

Additionally, the Board observes that an August 1999 
treatment report from Richard C. Carroll, M.D., noted that 
the veteran was seen with a complaint of dizziness.  The 
veteran reported that his last episode of dizziness was the 
previous Wednesday and that he experienced nausea and 
vomiting at that time.  A subsequent August 1999 entry noted 
that the veteran reported that he would become dizzy and see 
lights flashing.  It was reported that the veteran mentioned 
that he had suffered several "spells" in the past years.  
The impression included tinnitus of both ears, balance 
disturbance and endolymphatic hydrops.  Further, the Board 
observes that a February 1995 VA ear examination report noted 
that the veteran reported that his vertigo occurred 
approximately once a week and that it would last for at least 
two hours.  He stated that he was dizzy most of the time.  As 
to diagnoses, the examiner indicated that the veteran had 
vertigo which could be diagnosed as Meniere's disease.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that the 
Board is prohibited from reaching its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  Further, when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Halstead v. Derwinski, 3 Vet.App. 213 (1992).  Given the 
nature of the veteran's contentions; the contradictory 
information as to the severity of the veteran's vertigo; the 
Court's holdings in Colvin and Halstead; and as the January 
1999 VA ear and audiological examination reports did not 
include any information as to the frequency of the veteran's 
attacks of vertigo and as to the presence of a cerebellar 
gait; the Board concludes that an additional VA examination 
would be helpful in resolving the issue raised by the instant 
appeal.

The Board also observes that treatment records subsequent to 
September 1999 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any available recent treatment 
records of possible pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist(s) in order to determine the 
severity of his service-connected 
Meniere's disease.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Specific reference should be made to the 
criteria indicated under diagnostic code 
6205.  The examiner should specifically 
indicate the presence or absence of a 
cerebellar gait and the frequency and 
severity of attacks of vertigo.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO should 
reconsider the issue on appeal giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


